           Case: 1:13-cr-00844 Document #: 69 Filed: 05/27/21 Page 1 of 6 PageID #:1008


                                                                                  FIL7E/2D
                                                                                         021
                                                                                                            JG
 1
                                                                                       5/2
                                                                                              . BRUTO    N
                                 UNITED STATES DISTRICT COURT                       THOMA.SDG
                                                                                            IS T R IC T COURT
 2                               NORTHERN DISTRICT OF ILLINOIS                   CLERK, U.S

 3

 4   UNITED STATES,                                      Case No.: 13-cr-844
 5                  Plaintiff,
 6
     vs.
 7
     HOWARD LEVENTHAL
 8                                                       JUDGE ANDREA R. WOOD
                    Defendant
 9

10
      DEFENDANT’S MOTION TO SET ASIDE RESTITUTION ORDER AND
11
                   FOR RECUSAL OF AUSA HOGAN
12

13           NOW COMES DEFENDANT Howard E. Leventhal, a non-attorney pro se, hereby
14
     respectfully submitting this motion to set aside the restitution order in this matter for outlandish
15
     bad faith and outrageously bad acts by the Department of Justice, as well as breach of the Plea
16

17
     Agreement in this matter. In support of this motion, Defendant states as follows:

18   1.      As the court has been made aware, “collateral” effects of sentencing upon Mr. Leventhal

19   have far exceeded the mere time in incarceration prescribed under the wire fraud and identity
20
     theft statutes, in terms of actual impact upon the defendant. Mr. Leventhal’s relationship with
21
     his daughter, his only child, was deliberately and gratuitously destroyed by the EDNY federal
22

23
     prosecutor, for no reason other than to puff up this ethically crippled former AUSA’s resume,

24   prior to his departure from government service, to boost his own personal income in private

25   practice. Leventhal has made this same claim in at least a dozen legal pleadings in various state
26
     and federal cases, reviewed by dozens of lawyers for numerous parties including the federal
27
     government, without a single word of denial. What is worse, the attorney for the government
28
     JUDGE ANDREA R. WOOD - 1
          Case: 1:13-cr-00844 Document #: 69 Filed: 05/27/21 Page 2 of 6 PageID #:1009



 1   currently assigned to this matter, William Hogan, not only couldn’t care less, but has used this
 2
     fact to promote and/or preserve his own miserably disreputable career as well.
 3
     2.      AUSA Hogan since December 2020 has expended enormous efforts to extrajudicially
 4
     expand the punishment of Leventhal even further, without regard to Double Jeopardy and other
 5

 6   constitutional principles. First, Hogan submitted his currently pending, ludicrous and groundless

 7   petition to vacate this court’s discharge order for serve-serving motives having no bearing upon
 8
     his duties in this case. Then, when this court did not jump to DOJ commands as many courts
 9
     inexplicably do, Mr. Hogan conspired with a State of Wisconsin district attorney to falsify
10
     “felony” charges, falsify interstate extradition documents1, concoct absurd fantasy stories about
11

12   some supposed, “propensity to violence,” bizarrely “threatening” canvas bags containing

13   electrical tools2 and incongruous with every prior minute of Leventhal’s 64 years on Earth, so as
14
     to justify U.S. Marshal Service intervention. Then Hogan conspired to have Leventhal arrested
15
     in Illinois, detained in the living nightmare Cook County Jail, kidnapped using false documents
16
     across the Illinois/Wisconsin border and then further detained in Wisconsin while Leventhal’s
17

18

19

20
     1
       Ozaukee County, WI District Attorney Adam Gerol is on record in State of Wisconsin v. Howard
21   Leventhal, Case No. 21CF16, Circuit Court of Ozaukee County, WI admitting that the extradition
     documents were falsified “by mistake.” It is known to Leventhal that a great deal of conspiracy,
22   communication and planning took place between AUSA Hogan and Mr Gerol prior to Leventhal’s arrest.
     If Hogan denies this he should be sworn under oath for testimony on the topic.
23   2
       Hogan made up a story about Leventhal “carrying duffel bags” upon arrest, implying that perhaps
24
     during one of Hogan's alcoholic stupors, the bags contained some sort of harmful “weapons.” In fact,
     Leventhal was not carrying these bags, he pointed them out to the arresting officers as the bags lay on
25   Leventhal’s patio, in a request to put the bags inside Leventhal’s apartment before being kidnapped. Had
     these daring and courageous public servants requested it, Leventhal would have gladly shown them the
26   electrical tools inside, used by Leventhal regularly in his part time occupation as an electronics
     installation field technician. The bags were three feet away from the officers and because Leventhal
27   pointed the bags out to them, the officers correctly perceived no threat from the contents. This did not fit
     Hogan’s evolving fantasies though, so he made up a tale about “ominous-looking” bags. This unmitigated
28   jackass Hogan spends too much time watching cop shows on TV.
     JUDGE ANDREA R. WOOD - 2
          Case: 1:13-cr-00844 Document #: 69 Filed: 05/27/21 Page 3 of 6 PageID #:1010



 1   mother is dying. All done to coerce Leventhal into a nolo contender plea to a Wisconsin felony
 2
     charge, so that Mr. Leventhal could be released to see his mother before her death and so that
 3
     Hogan could, via remote control, reimpose the supervised release terms that this court has wisely
 4
     taken its time to reconsider. It would seem that Hogan’s motive for all of this has had something
 5

 6   puzzlingly to do with a private non-party’s website, see Hogan’s pending supplemental motion.

 7   How the United States Attorney came to represent a private party on an issue about goats on
 8
     somebody’s website, is a mystery to this writer.
 9
     3.     Leventhal’s actual time in secure federal custody has been nothing compared to all these
10
     “collateral” effects. It is apparent through recent events that recovery of any connection with
11

12   Leventhal’s daughter is completely out of reach for any number of years, if ever. Leventhal’s

13   career has been destroyed, his educational pursuits set back by a year and his Judgment of
14
     Conviction-noted serious medical condition has been totally neglected as a direct and proximate
15
     result of DOJ employee misconduct. Nearly all of Leventhal’s circle of friends and relatives
16
     have been alienated by false propaganda circulated by “The Government” and Leventhal is stuck
17

18   living in Wisconsin or elsewhere under supervision terms that Hogan has been unable as of yet to

19   convince this court to re-impose, yet nonetheless have ended up, as Hogan designed it,
20
     implemented anyway by a Wisconsin state court.
21
     4.     The punishment in this case far, far exceeds the de facto impact upon the defendant of
22
     mere time in prison and financial penalties – breaching the plea agreement to the extent that
23

24   Leventhal received nothing valuable from pleading guilty, only the maximum harm possible. The

25   punishment in this case far exceeds the punishment that likely would have been found in a jury
26
     trial – the result of which probably would not have extended to the destruction of Leventhal’s
27
     relationship with his daughter. By surreptitious means the plea agreement’s value has been
28
     JUDGE ANDREA R. WOOD - 3
          Case: 1:13-cr-00844 Document #: 69 Filed: 05/27/21 Page 4 of 6 PageID #:1011



 1   deliberately, intentionally destroyed and instead perverted into having a profoundly negative and
 2
     obscenely harmful, one-sided effect upon Leventhal, uncontemplated in any way before
 3
     Leventhal accepted the plea agreement.
 4
     5.     Nonetheless, the victims are owed restitution and Leventhal continues to recognize his
 5

 6   moral duty to serve them in some way. The party(ies) that should be made responsible to pay

 7   restitution if the world were a perfect place, would be the two AUSAs, personally. A reasonable
 8
     second choice might be the U.S. Government itself. It is completely unjust and unreasonable
 9
     under the circumstances to burden Leventhal with this obligation after all this gratuitous,
10
     completely unnecessary, deliberate harm, undertaken just for fun by government employees who
11

12   must pull the wings off butterflies and twist the heads off kittens, as hobbies.

13   6.     Under Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971),
14
     contract law controls this issue. Leventhal seeks to raise a bad faith exception for judicial review
15
     in this case involving manifest, outlandish breach of the plea agreement; see also U.S. v. Forney,
16
     9 F.3d 1492, 1500 n.2 (11th Cir. 1993). The context for the oft-quoted determination of the Court
17

18   in vacating a sentence (or portion thereof) is that "when a plea rests in any significant degree on

19   a promise or agreement of the prosecutor, so that it can be said to be part of the inducement or
20
     consideration, such promise must be fulfilled." Id. at 262, 92 S.Ct. at 499; see also U.S. v.
21
     Forney, 9 F.3d 1492, 1500 n.2 (11th Cir. 1993). As has become clear in Wisconsin, there is no
22
     recovery within the power of this court or any other court to restore the one thing of any
23

24   meaningful value to Mr. Leventhal. The only possible, practicable recovery of any meaning, as a

25   matter of equity, would be to vacate or set aside the restitution order and/or make restitution the
26
     obligation of the United States.
27

28
     JUDGE ANDREA R. WOOD - 4
          Case: 1:13-cr-00844 Document #: 69 Filed: 05/27/21 Page 5 of 6 PageID #:1012



 1   7.     When a guilty plea rests in any significant degree on a promise or agreement of the
 2
     prosecutor, so that it can be said to be part of the inducement or consideration, such promise
 3
     must be fulfilled. Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971);
 4
     United States v. Boatner, 966 F.2d 1575 (11th Cir. 1992); United States v. Carrazana, 921 F.2d
 5

 6   1557, 1568 (11th Cir. 1991). Whether the government violated the agreement is judged

 7   according to the defendant's reasonable understanding at the time he entered the plea. Boatner,
 8
     966 F.2d at 1577; United States v. Nelson, 837 F.2d 1519 (11th Cir. 1988). If the defendant's
 9
     understanding is disputed by the government, (court) determine(s) the terms of the plea
10
     agreement according to objective standards. Nelson, 837 F.2d at 1522.
11

12   8.     In U.S. v. Rewis, 969 F.2d 985, 988 (11th Cir. 1992), Rewis' guilty plea was clearly

13   induced by the agreement he reached with the government. He was therefore entitled to specific
14
     performance of the terms of that agreement as he reasonably understood them at the time of his
15
     plea. The outcome centered around what Rewis could have reasonably understood the terms of
16
     his plea agreement to mean and whether the government's actions breached the agreement. In
17

18   United States v. Jefferies, 908 F.2d 1520 (11th Cir. 1990), the court set out the proper analysis

19   for interpreting a plea agreement. First, a "hyper-technical reading of the written agreement" and
20
     "a rigidly literal approach in the construction of the language," should not be accepted. Second,
21
     the written agreement should be viewed "against the background of negotiations" and should not
22
     be read to "directly contradic[t] [an] oral understanding." Third, a plea agreement that is
23

24   ambiguous "must be read against the government." Id. (quoting In re Arnett, 804 F.2d 1200,

25   1203 (11th Cir. 1986)). As stated in Jefferies, the method of interpretation should be strictly
26
     adhered to because a plea agreement constitutes a waiver of "substantial constitutional rights"
27
     and, therefore, a defendant must be adequately informed of the consequences of the waiver. See
28
     JUDGE ANDREA R. WOOD - 5
          Case: 1:13-cr-00844 Document #: 69 Filed: 05/27/21 Page 6 of 6 PageID #:1013



 1   Arnett, 804 F.2d at 1203. The court said in Rewis: “If we do not enforce Rewis' reasonable
 2
     understanding of the plea agreement, he cannot be said to have been aware of the consequences
 3
     of his guilty plea.”
 4
     9.      It would be a boundless understatement to assert that Leventhal could not possibly have
 5

 6   been aware of the consequences of his guilty plea. He expected that he might lose a few friends

 7   and have difficulty re-establishing a productive career. The deliberately added effects, which
 8
     were perfectly understood by attorneys for the government in advance and concealed by them,
 9
     could not possibly have been anticipated by Leventhal. The agreement was breached as to its
10
     facial language as well as intent and spirit. There is no reparation apparent to Leventhal other
11

12   than to set aside the restitution order, if the court deems fit.

13                   NOW THEREFORE, Defendant Howard Leventhal respectfully requests that
14
     William Hogan is recused from further representing the Government in this matter and that the
15
     remaining amounts due for restitution under the Judgment of Conviction are either set aside
16
     entirely or assessed upon the Department of Justice for payment to the necessary parties.
17

18                   Respectfully submitted,
                     DEFENDANT PRO SE
19

20

21
                     ______________________________ Date: May 27, 2021
22
                     Howard Leventhal
23
                     276 S. Military Road
24                   Fond du Lac, WI 54935
                     Ph 262-997-8570
25                   Email: HLEV3@AOL.COM
26

27

28
     JUDGE ANDREA R. WOOD - 6
